DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the nonce terms “unit” or “element” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: “controller unit” and “transceiver unit” in claim 19 and “controller element” and “transceiver element” in claim 20.  Although these claims utilize the nonce terms “unit” and “element”, each nonce term is preceded by a structural modifier (“controller” or “transceiver”).  Therefore, these claim limitations do not invoke 35 U.S.C. 112(f).  
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,673 (hereinafter called “the ’673 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’673 Patent.
Regarding claim 1 of the present application: claim 1 of the ’673 Patent discloses a method of operating a terminal device in a wireless telecommunications system, wherein the terminal device is configured to selectively switch between an active operating mode and a reduced-power operating mode, the method comprising (see 27:4-9): 
communicating with a network entity to exchange a block of data between the terminal device and the network entity while the terminal device is in the active operating mode (see 27:10-13); 
determining when communications associated with the exchange of the block of data are complete (see 27:15-16); and
in response to determining communications associated with the exchange of the block of data are complete, switching from the active operating mode to the reduced-power operating mode (see 27:17-20).
Claim 1 of the ’673 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’673 Patent in that it omits one or more elements of claim 1 of the ’673 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 19 of the present application: claim 19 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 19 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 20 of the present application: claim 20 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 20 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 2 of the present application: claim 2 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 2 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 3 of the present application: claim 3 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 3 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 4 of the present application: claim 4 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 4 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 5 of the present application: claim 5 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 5 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 6 of the present application: claim 6 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 6 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application: claim 7 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 7 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 8 of the present application: claim 8 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 8 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application: claim 9 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 9 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 10 of the present application: claim 10 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 10 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 11 of the present application: claim 11 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 11 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 12 of the present application: claim 12 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 12 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 13 of the present application: claim 13 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 13 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 14 of the present application: claim 14 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 14 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 15 of the present application: claim 15 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 15 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 16 of the present application: claim 16 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 16 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 17 of the present application: claim 17 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 17 of the present application is rejected under obviousness-type double patenting.  

Regarding claim 18 of the present application: claim 18 of the ’673 Patent similarly discloses all of the claim limitations.  Therefore, claim 18 of the present application is rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0020365 to Xiong et al.

Regarding claim 1: Xiong discloses a method of operating a terminal device in a wireless telecommunications system, wherein the terminal device is configured to selectively switch between an active operating mode and a reduced-power operating mode (see Figure 5 and paragraph 0042, for example, which discloses that “the MTC UE wakes up and intends to transmit the data in the uplink…the UE receives an ACK during the ACK response window, then the UE can transition to a low-power or sleep state”), the method comprising: 
communicating with a network entity to exchange a block of data between the terminal device and the network entity while the terminal device is in the active operating mode (see Figures 1 and 5 and paragraph 0042, for example, which discloses that “In block 502, when the wakes up and intends to transmit the data in the uplink…In block 504, the UE randomly selects a resource within one sub-region or resource pool and transmits the data in the uplink on the selected resource”; the data transmitted on the uplink is interpreted as a block of data); 
determining when communications associated with the exchange of the block of data are complete (see step 508 of Figure 5, for example; the terminal determines the exchange of the block of data is complete when the ACK is received); and 
in response to determining communications associated with the exchange of the block of data are complete, switching from the active operating mode to the reduced-power operating mode (see step 510 of Figure 5, for example; when the UE determines that the exchange of the block of data is complete (by receiving an ACK), the UE transitions to a low-power or sleep state).

Regarding claim 19: Xiong discloses a terminal device for use in a wireless telecommunications system, wherein the terminal device is configured to selectively switch between an active operating mode and a reduced-power operating mode (see Figure 5 and paragraph 0042, for example, which discloses that “the MTC UE wakes up and intends to transmit the data in the uplink…the UE receives an ACK during the ACK response window, then the UE can transition to a low-power or sleep state”), the terminal device comprising:
a controller unit and a transceiver unit configured to operate together (see Figure 5 and paragraph 0094, for example) to:
communicate with a network entity to exchange a block of data between the terminal device and the network entity while the terminal device is in the active operating mode (see 502, when the MTC UE wakes up and intends to transmit the data in the uplink…In block 504, the UE randomly selects a resource within one sub-region or resource pool and transmits the data in the uplink on the selected resource”; the data transmitted on the uplink is interpreted as a block of data); 
determine when communications associated with the exchange of the block of data are complete (see step 508 of Figure 5, for example; the terminal determines the exchange of the block of data is complete when the ACK is received); and
in response to determining communications associated with the exchange of the block of data are complete, to switch from the active operating mode to the reduced-power operating mode (see step 510 of Figure 5, for example; when the UE determines that the exchange of the block of data is complete (by receiving an ACK), the UE transitions to a low-power or sleep state).

Regarding claim 20: Xiong discloses circuitry for a terminal device for use in a wireless telecommunications system, wherein the terminal device is configured to selectively switch between an active operating mode and a reduced-power operating mode (see Figure 5 and paragraph 0042, for example, which discloses that “the MTC UE wakes up and intends to transmit the data in the uplink…the UE receives an ACK during the ACK response window, then the UE can transition to a low-power or sleep state”), the circuitry comprising:
a controller element and a transceiver element configured to operate together (see Figure 5 and paragraph 0094, for example) to: 
communicate with a network entity to exchange a block of data between the terminal device and the network entity while the terminal device is in the active operating mode (see Figures 1 and 5 and paragraph 0042, for example, which discloses that “In block 502, when the MTC UE wakes up and intends to transmit the data in the uplink…In block 504, the UE randomly selects a resource within one sub-region or resource pool and transmits the data in the uplink on the selected resource”; the data transmitted on the uplink is interpreted as a block of data); 
determine when communications associated with the exchange of the block of data are complete (see step 508 of Figure 5, for example; the terminal determines the exchange of the block of data is complete when the ACK is received); and 
in response to determining communications associated with the exchange of the block of data are complete, to switch from the active operating mode to the reduced-power operating mode (see step 510 of Figure 5, for example; when the UE determines that the exchange of the block of data is complete (by receiving an ACK), the UE transitions to a low-power or sleep state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2003/0236085 to Ho.

Regarding claim 2: Xiong discloses the limitations of parent claim 1 as indicated above.  Xiong further discloses the limitation: wherein the terminal device supports a protocol stack comprising a physical, PHY, layer, a medium access control, MAC, layer, and a radio link control, RLC, layer.  Xiong does not explicitly disclose the limitation: wherein determining when communications associated with the exchange of the block of data are complete is performed at the radio link control, RLC, layer.  However, Ho discloses the limitation wherein the terminal device supports a protocol stack comprising a physical, PHY, layer, a medium access control, MAC, layer, and a radio link control, RLC, layer.  Xiong does not explicitly disclose the limitation: wherein determining when communications associated with the exchange of the block of data are complete is performed at the radio link control, RLC, layer (see Figures 2 and 4 and paragraphs 0012-0013, for example, which disclose that “the RLC layer 72 will segment it into a number of RLC PDUs 50… on the UTRAN 20 side the transmission ends when the UTRAN 20 correctly receives all of the RLC-AM PDUs 50 of this message; on the UE 40 side the transmission ends when the UE 40 receives all the RLC-ACKs for this message. That is, when the UE 40 receives acknowledgement from the UTRAN 20 that all of the RLC PDUs 50 for the INITIAL DIRECT TRANSFER message were successfully received by the UTRAN 20”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Ho.  The rationale for doing so would have been to ensure that the RLC-PDUs are successfully transmitted from a UE to the network as suggested by Ho in paragraphs 0012-0013.

Regarding claim 3: Xiong discloses the limitations of parent claim 1 as indicated above.  Xiong further discloses the limitation: wherein communicating with the network entity to exchange the block of data comprises transmitting the block of data from the terminal device to the network entity (see Figure 5, for example).  Xiong does not explicitly disclose the limitation: wherein the block of data is framed or segmented into one or more uplink data units for transmission from the terminal device to the network entity.  However, Ho discloses the limitation wherein the block of data is framed or segmented into one or more uplink data units for transmission from the terminal device to the network entity (see Figures 2 and 4 and paragraphs 0012-0013, for example, which disclose “the RLC layer 72 will segment it into a number of RLC PDUs”).  

Regarding claim 4: Xiong, modified, discloses the limitations of parent claim 3 as indicated above.  Xiong, modified, further discloses the limitation: wherein determining when communications associated with the exchange of the block of data are complete comprises determining when the last one of the uplink data units comprising the block of data has been transmitted to the network entity (see step 508 of Figure 5 of Xiong; see also paragraph 0013 of 

Regarding claim 5: Xiong, modified, discloses the limitations of parent claim 3 as indicated above.  Xiong, modified further discloses the limitation: wherein determining when communications associated with the exchange of the block of data are complete comprises determining when acknowledgment signaling is received form the network entity which indicates the last one of the uplink data units comprising the block of data transmitted to the network entity has been successfully received by the network entity (see step 508 of Figure 5 of Xiong; see also paragraph 0013 of Ho, which discloses “on the UE 40 side the transmission ends when the UE 40 receives all the RLC-ACKs for this message”).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2003/0236085 to Ho in view of U.S. Patent Application Publication 2015/0245214 to Bellam et al.

Regarding claim 6: Xiong, modified, discloses the limitations of parent claim 3 as indicated above.  Xiong does not explicitly disclose the limitation: the terminal device conveying to the network entity an indicator to indicate an uplink data unit comprising the block of data is the last of the uplink data units comprising the block of data to be transmitted.  However, Bellam discloses the limitation: the terminal device conveying to the network entity an indicator to indicate an uplink data unit comprising the block of data is the last of the uplink data units comprising the block of data to be transmitted (see the polling bit described throughout; for example, consider the abstract, which indicates “The UE may set a polling bit of a last PDU”; see also paragraph 0023, which discloses “the radio link control (RLC) layer at the UE may always set the polling bit in the last PDU of a security mode complete message. Setting the polling bit may ensure that the UE receives acknowledgement of the security mode complete message in an adequate time”; see also paragraphs 0034-0036, for example, which disclose “The PDU generator 32 may be configured to generate a plurality of PDUs based on a higher layer message…Each PDU may include a header including information allowing the message to be reassembled at a receiving node. The header information may also include a polling bit…the polling controller 34 may be configured to set the polling bit of the last PDU of a security mode complete message”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong, modified, with the teaching of Bellam of setting the polling bit for the last PDU of a block (higher layer message).  The rationale for doing so would have been to cause the network to acknowledge the higher layer message as suggested by Bellam.

Regarding claim 7: Xiong, modified, discloses the limitations of parent claim 7 as indicated above.  Xiong, modified, discloses the limitations: the respective uplink data units comprising the block of data are associated with a header for transmission, and wherein the header for the last of the uplink data units comprising the block of data to be transmitted comprises the indicator (see paragraphs 0034-0036 of Bellam, for example, which disclose “The PDU generator 32 may be configured to generate a plurality of PDUs based on a higher layer message…Each PDU may include a header including information allowing the message to be reassembled at a receiving node. The header information may also include a polling bit…the polling controller 34 may be configured to set the polling bit of the last PDU of a security mode complete message”).  

Regarding claim 8: Xiong, modified, discloses the limitations of parent claim 7 as indicated above.  Xiong discloses the limitation: wherein the terminal device supports a protocol stack comprising a physical, PHY, layer, a medium access control, MAC, layer, and a radio link control, RLC, layer (see paragraph 0097, for example).  Xiong, modified, discloses the limitation: wherein the indicator is provided by the radio link control, RLC, layer setting a polling bit in the header for the last of the uplink data units comprising the block of data to be 10transmitted to a predefined value (see paragraph 0023 of Bellam, which discloses “the radio link control (RLC) layer at the UE may always set the polling bit in the last PDU of a security mode complete message. Setting the polling bit may ensure that the UE receives acknowledgement of the security mode complete message in an adequate time”).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2003/0236085 to Ho in view of U.S. Patent Application Publication 2015/0245214 to Bellam et al in view of U.S. Patent Application Publication 2010/0128669 to Chun et al.

Regarding claim 9: Xiong, modified, discloses the limitations of parent claim 7 as indicated above.  Xiong, modified, does not disclose the limitation: the header for an uplink data unit comprises a framing information field for indicating whether or not the uplink data unit comprises the last byte of the block of data to be transmitted, and wherein the indicator is provided by the radio link control, 15RLC, layer setting a value for framing information field that indicates the associated uplink data unit comprises the last byte of the block of data to be transmitted.  However, Chun discloses the limitation: the header for an uplink data unit comprises a framing information field for indicating whether or not the uplink data unit comprises the last byte of the block of data to be transmitted, and wherein the indicator is provided by the radio link control, 15RLC, layer setting a value for framing information field that indicates the associated uplink data unit comprises the last byte of the block of data to be transmitted (see paragraph 0064 and Table 1, which disclose: “A framing information (FI) field indicates whether the RLC SDU corresponding to the upper layer data block of the RLC layer is segmented at a start point and/or an end point of a data area in the RLC layer data block. In particular, the framing information field may indicate whether the first byte of the data area in the RLC layer data block corresponds to the first byte of the RLC SDU and whether the last byte of the data area in the RLC layer data block corresponds to the last byte of the RLC SDU”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong, modified, to use the framing information field disclosed in Chun instead of or in addition to the polling bit to indicate that the PDU is the last PDU.  The rationale for doing so would have been to provide similar, but more detailed information, to that of Bellam in order to cause the network to acknowledge the higher layer message.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2003/0236085 to Ho in view of U.S. Patent Application Publication 2015/0043481 to Mucke et al.

Regarding claim 10: Xiong, modified, discloses the limitations of parent claim 3 as indicated above.  Xiong does not explicitly disclose the limitation: the terminal device receiving an indication from the network entity to indicate the terminal device should delay switching to the reduced-power operating mode after the communications associated with the exchange of the block of data are complete.  However, Mucke discloses the limitation: the terminal device receiving an indication from the network entity to indicate the terminal device should delay switching to the reduced-power operating mode after the communications associated with the exchange of the block of data are complete (see Figure 8 and paragraph 0039, which discloses “the UE may perform the steps of method 800, but also wait for one more cycle before flushing the HARQ buffer and going to sleep in step 890. For example, after the determination in step 880 that the ACK was a normal ACK, the UE may not proceed directly to step 890, but remain awake for another cycle to determine if the eNB sends an indication that the UL transmission was not received correctly. For example, if the data was not received correctly, the eNB will send a PDCCH to request retransmission after a forced ACK”; the terminal device receives an indication to retransmit and thus not enter sleep or reduced-power mode).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the above teachings of Mucke.  The rationale for doing so would have been to guarantee a successful data transmission prior to entering a sleep stated as suggested by Mucke.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2012/0327833 to Kim et al.

Regarding claim 11: Xiong discloses the limitations of parent claim 1 as indicated above.  Xiong does not explicitly disclose the limitations: wherein communicating with the network entity to exchange the block of data comprises the terminal device receiving the block of data from the network entity, 25wherein the block of data is segmented into one or more downlink data units for transmission from the network entity to the terminal device.  However, Kim discloses the limitations wherein communicating with the network entity to exchange the block of data comprises the terminal device receiving the block of data from the network entity, 25wherein the block of data is segmented into one or more downlink data units for transmission from the network entity to the terminal device (see step 925 of Figure 9 and paragraphs 0124-0125, for example; see also paragraphs 0060 and 0112, for example).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong such that the exchange of data is from the network entity to the terminal device.  The rationale for doing so would have been to perform a DRX operation using a variable active period in a connected terminal as suggested in paragraphs 0003 and 0027 of Kim.

Regarding claim 12: Xiong, modified, discloses the limitations of parent claim 11 as indicated above.  Xiong, modified, discloses the limitation: wherein determining when communications associated with the exchange of the block of data are complete comprises determining when the last one of the 30downlink data units comprising the block of data has been received from the network entity (see step 930 of Figure 9 of Kim, for example).  

Regarding claim 13: Xiong, modified, discloses the limitations of parent claim 11 as indicated above.  Xiong, modified, discloses the limitation:  wherein determining when communications associated with the exchange of the block of data are complete comprises determining when acknowledgment signaling is transmitted by the terminal device to the network entity to indicate the last one of the 35downlink data units comprising the block of data transmitted by the network entity has been successfully received by the terminal device (see step 945 of Figure 9 of Kim, for example).

Regarding claim 14: Xiong, modified, discloses the limitations of parent claim 11 as indicated above.  Xiong, modified, discloses the limitation: the terminal device determining a downlink data unit is the last of the downlink data units comprising the block of data to be transmitted by the network entity by detecting an indicator transmitted by the network entity to indicate an associated downlink data unit is the last of the downlink data units comprising the block of data 5to be transmitted by the network entity (see step 930 of Figure 9 of Kim, for example).  

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2012/0327833 to Kim et al in view of U.S. Patent Application Publication 2010/0128669 to Chun et al.

Regarding claim 15: Xiong, modified, discloses the limitations of parent claim 14 as indicated above.  Xiong does not explicitly disclose the limitation: wherein the downlink data units comprising the block of data are each associated with a header for transmission, and wherein the header for the last of the downlink data units comprising the block of data to be transmitted by the network entity 10comprises the indicator.  However, Chun discloses the limitation: wherein the downlink data units comprising the block of data are each associated with a header for transmission, and wherein the header for the last of the downlink data units comprising the block of data to be transmitted by the network entity 10comprises the indicator (see the RLC header disclosed throughout; see paragraph 0064 and Table 1, which disclose: “A framing information (FI) field indicates whether the RLC SDU corresponding to the upper layer data block of the RLC layer is segmented at a start point and/or an end point of a data area in the RLC layer data block. In particular, the framing information field may indicate whether the first byte of the data area in the RLC layer data block corresponds to the first byte of the RLC SDU and whether the last byte of the data area in the RLC layer data block corresponds to the last byte of the RLC SDU”; the framing indicator field is an indicator of the last of the downlink data units and is included in the header).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong to utilize a header such as an RLC header and to include the indicator in the header as suggested by Chun.  The rationale for doing so would have been to provide various control information related to the payload data to the receiver via the header.

Regarding claim 17: Xiong, modified, discloses the limitations of parent claim 15 as indicated above.  Xiong, modified, discloses the limitation: wherein the header for a downlink data unit comprises a 20framing information field for indicating whether or not the downlink data unit comprises the last byte of the block of data to be transmitted, and wherein determining a downlink data unit is the last of the downlink data units comprising the block of data to be transmitted by the network entity comprises the terminal device radio link control, RLC, layer identifying that a value for the framing information field indicates the associated downlink data unit comprises the last byte of 25the block of data to be transmitted by the network entity (see paragraph 0064 and Table 1 of Chun, which disclose: “A framing information (FI) field indicates whether the RLC SDU corresponding to the upper layer data block of the RLC layer is segmented at a start point and/or an end point of a data area in the RLC layer data block. In particular, the framing information field may indicate whether the first byte of the data area in the RLC layer data block corresponds to the first byte of the RLC SDU and whether the last byte of the data area in the RLC layer data block corresponds to the last byte of the RLC SDU”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2012/0327833 to Kim et al in view of U.S. Patent Application Publication 2010/0128669 to Chun et al in view of U.S. Patent Application Publication 2015/0245214 to Bellam et al.

Regarding claim 16: Xiong, modified, discloses the limitations of parent claim 15 as indicated above.  Xiong, modified, further discloses the limitation: wherein the terminal device supports a protocol stack comprising a physical, PHY, layer, a medium access control, MAC, layer, and a radio link control, RLC, layer (see paragraph 0097, for example).  
Xiong does not explicitly disclose the limitation: wherein determining a downlink data unit is the last of the downlink 15data units comprising the block of data to be transmitted by the network entity comprises the terminal device radio link control, RLC, layer identifying that a polling bit in the header for a downlink data unit is set to a predefined value.  However, Bellam discloses the limitation: wherein determining a downlink data unit is the last of the downlink 15data units comprising the block of data to be transmitted by the network entity comprises the terminal device radio link control, RLC, layer identifying that a polling bit in the header for a downlink data unit is set to a predefined value (see the polling bit described throughout; for example, consider the abstract, which indicates “The UE may set a polling bit of a last PDU”; see also paragraph 0023, which discloses “the radio link control (RLC) layer at the UE may always set the polling bit in the last PDU of a security mode complete message. Setting the polling bit may ensure that the UE receives acknowledgement of the security mode complete message in an adequate time”; see also paragraphs 0034-0036, for example, which disclose “The PDU generator 32 may be configured to generate a plurality of PDUs based on a higher layer message…Each PDU may include a header including information allowing the message to be reassembled at a receiving node. The header information may also include a polling bit…the polling controller 34 may be configured to set the polling bit of the last PDU of a security mode complete message”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong, modified, with the teaching of Bellam of setting .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0020365 to Xiong et al in view of U.S. Patent Application Publication 2009/0239566 to Pelletier et al.
Xiong discloses the limitations of parent claim 1 as indicated above.  Xiong does not explicitly disclose the limitation: wherein the active operating mode is a mode in which the terminal device is configured to monitor a downlink control channel for radio resource allocation signaling from the network entity and the reduced-power operating mode is a mode in which the 30terminal device is configured to not monitor the downlink control channel for the radio resource allocation signaling from the network entity.  However, Pelletier discloses the limitation: wherein the active operating mode is a mode in which the terminal device is configured to monitor a downlink control channel for radio resource allocation signaling from the network entity and the reduced-power operating mode is a mode in which the 30terminal device is configured to not monitor the downlink control channel for the radio resource allocation signaling from the network entity (see Figure 1 and paragraph 0024, for example, which disclose an active period and a sleep period; the terminal monitors the PDCCH during the active period and does not monitor the PDCCH during the sleep period).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Pelletier regarding the monitoring of the PDCCH relative to the sleep and wake periods.  The rationale for doing so would have been to schedule resources for performing normal transmission/reception, while also .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0033597 to Kim et al discloses a method for processing uplink data by a DRX-mode terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 27, 2022